United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3251
                                     ___________

Willie Love,                              *
                                          *
               Appellant,                 *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
United States of America,                 *
                                          *      [UNPUBLISHED]
               Appellee.                  *
                                     ___________

                            Submitted: February 7, 2000
                                Filed: February 15, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Willie Love, a federal prisoner, appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 habeas petition, which he filed after his convictions on drug and firearm
violations were affirmed on appeal, see United States v. Huff, 959 F.2d 731 (8th Cir.),
cert. denied, 506 U.S. 855 (1992), and his subsequent 28 U.S.C. § 2255 petition was
denied. Upon careful review of the record and the parties’ submissions, we conclude
that the district court properly dismissed Love’s petition for the reasons described in

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
the magistrate judge’s report. See 28 U.S.C. § 2255 (application for writ of habeas
corpus on behalf of prisoner authorized to apply for relief under § 2255 shall not be
entertained if it appears applicant has failed to apply for such relief by motion to
sentencing court, or that such court has denied him relief, unless it also appears that
remedy by motion is “inadequate or ineffective” to test detention’s legality); Triestman
v. United States, 124 F.3d 361, 376 (2d Cir. 1997) (habeas corpus is not preserved
merely because prisoner faces substantive or procedural barrier to § 2255 relief).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-